DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MICHAEL J. NEWMAN,
                              Appellant,

                                      v.

                           BELINDA SPIVEY,
                               Appellee.

                               No. 4D21-1563

                               [March 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE17-
18001.

   Bryce J. Gilbert of Gilbert Law Group, P.A., Hollywood, for appellant.

   Belinda Spivey, Pompano Beach, pro se.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.